Citation Nr: 1544068	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-36 032	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2009, the RO granted service connection and an initial 30 percent rating for PTSD, effective as of March 38, 2009.  The Veteran appealed from the assigned rating and asserted that he was unemployable due to PTSD (his only service connected disability), thereby raising a claim for TDIU.  In May 2015, the RO granted a 50 rating percent for PTSD for the entire appeal period, but denied entitlement to a TDIU.  The Veteran appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last treatment records in the claims file are dated in February 2015, and the last VA examination was in April 2015.  The Veteran indicated in an April 2015 statement that he continued to have VA treatment for his mental health disability; thus, there is an indication of possibly pertinent, outstanding medical records.

Further, the available evidence is insufficient to determine whether the Veteran is unemployable for VA purposes due to PTSD.  The Veteran has reported that he became unable to work and took early retirement in 2009 due to increasing irritability, anger outbursts, and conflicts with his supervisor.  See, e.g., September 2009 VA examination report, November 2009 notice of disagreement, April 2015 formal TDIU claim (VA Form 21-8940).  VA treatment records in December 2008 and April 2009 noted the Veteran's reports of anger and conflicts with his supervisor, although a February 2009 record noted he was working the night shift and overtime and his mood had improved a little, but he still had anger outbursts.    

A September 2009 VA examiner summarized that Veteran retired due to age or duration of employment, but that his irritability had impaired interpersonal relationships at work especially with his supervisor, and that the Veteran denied absences or other work-related difficulties.  This examiner stated that the Veteran's PTSD symptoms resulted in mild impairment in work functioning.  This examiner also stated that the Veteran's irritability had impacted his relationship with supervisors, but that he was employed with same company for 38 years prior to retirement.  Similarly, the April 2015 VA examiner stated that the Veteran was not unemployable due to his PTSD symptoms but, rather, he had a history of maintaining substantially gainful employment for 38 years prior to retirement.  

Neither of these examiners addressed whether the Veteran was unemployable as of his 2009 retirement date due to his PTSD symptoms, and particularly his reported increases in irritability and anger outbursts, or whether the Veteran has been unable to obtain or maintain substantially gainful employment as a result of his PTSD symptoms at any point during the appeal period after his 2009 retirement date.

Although the Veteran stated in his April 2015 formal TDIU claim that he became too disabled to work and last worked full-time in January 2009, other evidence shows that he last worked in April 2009.  An April 13, 2009, VA treatment record reflects that he had a verbal fight with his supervisor at work and was thinking about retiring at that point.  In an April 17, 2009, record, the Veteran reported that he had "started early retirement" and had not been off work for long at that point.  

The Veteran does not currently meet the schedular percentage requirements for TDIU; however, VA policy is to provide TDIU in all cases where service-connected disabilities cause unemployment, regardless of the percentages assigned.  38 C.F.R. § 4.16.  The Board and the AOJ cannot consider this question in the first instance, as this question must be referred to the Director of VA's Compensation and Pension Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA mental health or treatment records pertaining to PTSD for the period since February 2015.

2.  Thereafter, if there is an indication of an increase in the severity of the Veteran's PTSD symptoms since the April 2015 VA examination, schedule him for a new VA examination to determine its current severity.  

Alternatively, if there is no evidence of a change in the severity of PTSD, obtain an addendum opinion from the April 2015 VA examiner.

In either case (a full examination or addendum opinion), or another examiner if that individual is not available, regarding the effects, since March 28, 2009, of PTSD on the Veteran's ability to perform the types of work for which his experience and education qualify him. 

 The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but not to the effects of any nonservice-connected disabilities.  The examiner is advised that the fact that the Veteran maintained employment until 2009, alone, does not preclude subsequent unemployability.

The examiner must provide reasons for each opinion.  If the examiner rejects the Veteran's reports, a reason must be provided, which cannot be due solely to a lack of medical documentation.  

If the examiner cannot offer an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the decision to be issued.  

3.  Then, if the Veteran does not meet the schedular percentage criteria for TDIU at any point during the appeal (since March 28, 2009), refer the TDIU issue to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

